Citation Nr: 1536682	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  12-30 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUE

Entitlement to a 10 percent rating for multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 2001 to May 2005.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Hartford, Connecticut VARO.  The Veteran's record is now in the jurisdiction of the Detroit, Michigan RO.  In an October 2012 VA Form 9, the Veteran requested a hearing before the Board.  In a February 2015 statement, he cancelled the hearing and did not request that it be rescheduled.  

An issue seeking an increased rating for burn scars was raised by the record (in a May 2012 statement), but not adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  


FINDINGS OF FACT

1. Prior to September 28, 2012, the Veteran's service-connected disabilities (healed fracture/dislocation of the right wrist; scar of the right lateral inferior orbital rim; and scars of the right scapula, upper back near left scapula, right deltoid splash pattern, right deltoid vindication scar, right neck splash droplet, and burn scars of both hands) were each rated 0 percent and are reasonably shown to be of such nature and severity as to interfere with normal employability.  

2. From September 28, 2012, the Veteran has established service connection for posttraumatic stress disorder (PTSD), rated 70 percent.  


CONCLUSION OF LAW

A 10 percent rating under 38 C.F.R. § 3.324 is warranted prior to September 28, 2012, but not from that date.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.324 (2015).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Inasmuch as this decision grants the benefit sought for part of the period under consideration, discussion of the impact of the Veterans Claims Assistance Act of 2000 (VCAA) on the matter is not necessary.  As the law is dispositive with respect to the portion of the claim that is being denied, the VCAA has no applicability in that matter.  See Mason v. Principi, 16 Vet. App. 129 (2002).  

Legal Criteria, Factual Background, and Analysis

Whenever a Veteran is suffering from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324 (emphasis added).  

It is not in dispute that prior to September 28, 2012 the Veteran had 3 service-connected disabilities (healed fracture/dislocation of the right wrist; scar of the right lateral inferior orbital rim; and scars of the right scapula, upper back near left scapula, right deltoid splash pattern, right deltoid vindication scar, right neck splash droplet, and burn scars of both hands) rated 0 percent, each, and that as of that date he has also established service connection for PTSD, rated 70 percent.   

On March 2011 VA examination, the Veteran reported clicking in the right wrist with movement (which was demonstrated on physical examination).  Regarding the Veteran's service-connected scars, the examiner found that they were not painful.  It was noted that the right wrist disability and scars had no significant effect on his usual occupation or usual daily activities.  In May and October 2012 statements, the Veteran asserted that his service-connected right wrist disability interferes with his ability to handle heavy baggage all day in his job as an airport security agent.  He also stated that his scars are painful and sensitive to touch, irritable and itchy with prolonged exposure to the sun, and distract him from his work duties.  

The overall evidence reasonably shows that the Veteran's right wrist disability interferes with normal employability.  Residual pathology has been noted on examinations (evidenced by the clicking described).  While a VA examiner opined that the disability does not impact on employability, it is certainly plausible that (as alleged) a wrist disability with clinically observable manifestations may impact on employment involving the handling of baggage at an airport.  Furthermore, it is also reasonable to find that while the Veteran's scars were not noted to be painful (or to cause functional impairment) on examination, they may nonetheless, as alleged become symptomatic and cause irritability/discomfort under conditions involving manual labor.  Resolving any remaining doubt in the Veteran's favor, as required (see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board finds that prior to September 28, 2012, at least two of the Veteran's service connected disabilities caused interference with employability, and that a 10 percent rating under 38 C.F.R. § 3.324 is warranted for the period prior to September 28, 2012.  

The 10 percent rating under 38 C.F.R. § 3.324 is predicated on there being no compensable service-connected disabilities.  Effective September 28, 2012, the Veteran has established service connection for PTSD, rated 70 percent.  Accordingly, from that date the legal criteria for a 10 percent rating under 38 C.F.R. § 3.324 are not met (as the regulation specifically prohibits combining a rating under § 3.324 with other compensable ratings.  Accordingly, from September 28, 2012 a 10 percent rating under 38 C.F.R. § 3.324 must be denied as a matter of law.  


ORDER

A 10 percent rating under 38 C.F.R. § 3.324 is granted for the period prior to September 28, 2012, subject to the regulations governing payment of monetary awards; from September 28, 2012 such rating under 38 C.F.R. § 3.324 is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


